                                                                           FIL2E/2D
                                                                                  021
                                                                                                      JG
                           UNITED STATES DISTRICT COURT                         4/1
                                                                                           . BRUTO N
                           NORTHERN DISTRICT OF ILLINOIS                      THOMA.SDG
                                                                                      .S IS TRICT COUR
                                                                                                       T
                                                                           CLER K , U
                                  EASTERN DIVISION
 UNITED STATES OF ANIERICA                            Case No。 20 CR 316

                      V.                              ViolatiOn:Title 18,United States Code,
                                                      Section 231(a)(3)
 CHRISTIAN REA                                                             JUDGE DURKIN
                                                                      MAGISTRATE JUDGE JANTZ
                                                      INFORMATION

       The UNITED STATES ATTORNEY charges:

       On or about June       l,   2020, at Naperville, Illinois, in the Northern District of

Illinois, Eastern Division,

                                        CHRISTIAN REA,

defendant herein, attempted to commit an act to obstruct, impede, and interfere with

a Iaw enforcement officer   lawfully engaged in the lawful performance of official duties

incident to and during the commission of a civil disorder, which in any way or degree

obstructed, delayed, and adversely affected commerce and the movement of any

article and commodity in commerce, to wit: throwing an explosive device at police

officers and a police vehicle;

      In vi01ation of Title 18,United States Code,Section 231(a)(3).



                                                    EAR
 SttEVEN DOLLEAR 3緊                     jI:r田
                            喘 」Tl夕 羊            甘


Signed by Steven Dollear on behalf ofthe
UNITED STATES ATTORNEY
